Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page12ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page23ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page34ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page45ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page56ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page67ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page78ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page89ofof16
                                                                19
Case
 Case1:20-cv-02426-RDB
       1:20-cv-02426-RDB Document
                          Document1-2
                                    6 Filed
                                      Filed 08/24/20
                                            08/21/20 Page
                                                     Page 910ofof1619
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page10
                                                          11ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page11
                                                          12ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page12
                                                          13ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page13
                                                          14ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page14
                                                          15ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page15
                                                          16ofof16
                                                                 19
Case
 Case1:20-cv-02426-RDB
      1:20-cv-02426-RDB Document
                         Document1-2
                                  6 Filed
                                     Filed08/24/20
                                           08/21/20 Page
                                                     Page16
                                                          17ofof16
                                                                 19
